Citation Nr: 1432258	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1970 to January 1972, including in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied, in pertinent part, the Veteran's claim of service connection for allergic rhinitis.  The Veteran disagreed with this decision in June 2008.  He perfected a timely appeal in February 2009.

In January 2012 and April 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  Regrettably, for the reasons discussed below, the appeal is once again REMANDED to the AOJ.


REMAND

The Veteran contends that he incurred allergic rhinitis during active service.  He alternatively contends that his allergic rhinitis existed prior to service and was aggravated (or permanently worsened) beyond the natural progression of this disease as a result of his active service.  Unfortunately, the Board finds that additional development is required before this claim can be adjudicated on the merits.

In a June 2013 statement, the Veteran indicated that his treating VA physician related the Veteran's allergies and asthma conditions to service.  Specifically, the Veteran indicated that he was receiving treatment as late as October 2012 at the Buffalo, NY VA Medical Center from Dr. M.S. and that the VA physician indicated that the Veteran's "allergies and asthma conditions are directly related" to his service.  Since these records are not part of the claims file, the Board is of the opinion that the putative records, along with any other relevant ongoing VA treatment records should be requested.  Moreover, the Veteran's statement of what his physician told him puts VA on notice of the likely existence of competent medical evidence that would, if true, be relevant to a full and fair adjudication of the claim.  Therefore, in accordance with 38 U.S.C.A. § 5103(a) (West 2002), the Board has a statutory obligation to advise the Veteran of the evidence necessary to complete his application -namely, direct medical evidence connecting to his service the onset (or aggravation) of his current allergic rhinitis.  Accordingly, a remand is warranted to advise the Veteran that he may submit this type of medical evidence in support of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request any outstanding VA treatment records from the Buffalo, NY VA medical center and any other VA medical center from which the Veteran has received treatment for his allergies, allergic rhinitis, or related condition.  Specifically, the records from Dr. M.S. from October 2012 should be requested.  If any such putative records exist, they should be obtained and associated with the Veteran's claims file.

2.  The AOJ should advise the Veteran that he may submit evidence showing that he has a presently existing disability manifested by allergic rhinitis; and that he may submit a statement from a medical professional (including from the VA treating physician referenced in his June 2013 statement) addressing the etiology of his allergic rhinitis; specifically, whether the Veteran's allergic rhinitis is causally related to service; or, whether his allergic rhinitis existed prior to service, and if it did, whether the underlying condition of allergic rhinitis, as contrasted to the symptoms, worsened during service.

3.  After the development requested above has been completed, the record should again be reviewed, to include consideration of all the evidence received since the Supplemental SOC from May 2013.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



